1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                               CASE NO. 1:03-CR-05453-LJO
7                             Plaintiff,                     ORDER DENYING MOTION FOR
                                                             EARLY TERMINATION OF
8                      v.                                    SUPERVISED RELEASE (ECF No. 509)
9     EDDY GEORGE,
10
                              Defendant.
11

12

13          The Court has received and reviewed the Defendant’s Motion to Terminate Remaining

14 Supervised Release Term Per 18 U.S.C. § 3583(e)(2). ECF No. 509. The Court has also received and

15 reviewed the opposition by the U.S. Attorney’s Office, and the opposition by the Probation Officer. ECF

16 No. 511.

17          It appears clear that the Defendant has been in contact with his co-defendant during the time after

18 the Defendant was released from prison, and while the co-defendant remained in prison. This is a

19 violation of the terms of Supervised Release and contradicts the Defendant’s representation of total

20 compliance.

21          The motion is DENIED.

22

23 IT IS SO ORDERED.

24      Dated:    April 24, 2019                             /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25

                                                         1
